                 IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


HUI MINN LEE,                       )
                                    )
                  Plaintiff,        )
                                    )
vs.                                 )      Case No. 1:18-cv-1046
                                    )
MARKET AMERICA, INC.,               )
                                    )
                  Defendant.        )


 DEFENDANT’S MOTION TO AMEND ITS MEMORANDUM OF LAW IN SUPPORT OF
                 ITS MOTION FOR SUMMARY JUDGMENT

      COMES NOW Defendant, through its undersigned counsel, and

moves to amend its Memorandum of Law on its Motion for Summary

Judgment. In support of its motion, Defendant’s counsel shows unto

the Court the following:

1.    Defendant’s counsel filed its Motion for Summary Judgment on

      May 21, 2021.


2.    Defendant’s Motion for Summary Judgment requusted summary

      judgment as to all claims, and in its brief of for said motion

      it also asked that the Court dismiss all claims.


3.    In preparing its brief, counsel for Defendant compared the

      Order on 12(b)(6) of the Court with the Amended Complaint.




      Case 1:18-cv-01046-WO-JLW Document 37 Filed 06/08/21 Page 1 of 4
4.   In error, and as excusable neglect, counsel for Defendant

     believed that all claims regarding retaliation, both under

     1981 and Title VII were dismissed with the Court’s Order on

     12(b)(6), and did not specifically include briefing in its

     summary judgement regarding the Plaintiff’s prima facie case

     of retaliation.


5.   In its brief, counsel for Defendant did include arguments

     applicable to the 1981 claim for retaliation, including the

     legitimate bases for termination and pretext, which would

     include arguments for summary judgment regarding retaliation.


6.   In an abundance of caution, and as a result of counsel for

     Plaintiff raising this issue in her response, Counsel for

     Defendant submits this motion to amend her brief to include

     specific arguments regarding the retaliation claim.


7.   Counsel for Defendant asks that the briefing deadlines be

     extended for counsel for Plaintiff to respond to Defendant’s

     Motion for Summary Judgment in the event that this Motion is

     granted.


8.   Counsel    for   Defendant’s   arguments   and   amendments   to   be

     incorporated into the brief filed contemporaneously herewith

     entitled “Supplemental Memorandum In Support of Defendant’s

     Motion for Summary Judgment”.


                                    2



     Case 1:18-cv-01046-WO-JLW Document 37 Filed 06/08/21 Page 2 of 4
9.    Counsel for Defendant also includes its brief in support of

      this Motion filed contemporaneously herewith.


10.   Counsel for Defendant contacted counsel for Plaintiff by

      email and phone, and Plaintiff’s counsel will not consent to

      this motion.



      WHEREFORE, Defendant, through counsel, respectfully requests

that this Motion to Amend its Memorandum of Law in Support of

Summary Judgment be granted, that counsel for Plaintiff be given

time to respond to said arguments, and for such other and further

relief as the Court deems just and proper.


      Respectfully submitted this the 8th day of June, 2021.


                                   /s/Camilla F. DeBoard
                                   Camilla F. DeBoard
                                   Attorney for Defendant
                                   NC Bar No. 41265

OF COUNSEL:

Teague Rotenstreich Stanaland Fox & Holt, P.L.L.C.
Post Office Box 1898
Greensboro, NC 27402-1898
Telephone: (336) 272-4810
Facsimile: (336) 272-2448
E-mail: cfd@trslaw.com




                                     3



      Case 1:18-cv-01046-WO-JLW Document 37 Filed 06/08/21 Page 3 of 4
                       CERTIFICATE OF SERVICE

     I   hereby   certify   that     on   the   date   noted   below,   I

electronically filed the Motion to Amend its Memorandum of Law in

Support Of its Motion for Summary Judgment with the Clerk of Court

using the CM/ECF system which will send notification of filing to

the following:

     Angela N. Gray
     Gray Newell Thomas, LLP
     7 Corporate Center Ct, Ste. B
     Greensboro, NC 27408
     Email: angela@graynewell.com

     This the 8th day of June, 2021.


                                   /s/Camilla F. DeBoard
                                   Camilla F. DeBoard
                                   Attorney for Defendant
                                   NC Bar No. 41265


OF COUNSEL:

Teague Rotenstreich Stanaland Fox & Holt, P.L.L.C.
Post Office Box 1898
Greensboro, NC 27402-1898
Telephone: (336) 272-4810
Facsimile: (336) 272-2448
E-mail: cfd@trslaw.com




                                    4



    Case 1:18-cv-01046-WO-JLW Document 37 Filed 06/08/21 Page 4 of 4
